Citation Nr: 0819017	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  97-17 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 15, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case has a very long and complex procedural history.  
Notably, in March 1999, the Board's July 1998 decision in 
this matter was vacated and remanded to the Board by the 
Court of Appeals for Veterans Claims; and, in March 2008, the 
veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge, who is now participating in 
adjudication and development of this matter for the first 
time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran was awarded nonservice-
connected disability pension in February 1989, primarily on 
the basis of his nonservice-connected multiple sclerosis.  In 
June 1989, the veteran appeared for an initial vocational 
rehabilitation evaluation under the Chapter 15 training 
program for pension recipients.  At that time, he expressed 
interest in broadcasting and noted previous college 
attendance.  Thereafter, the Vocational Rehabilitation panel 
met and determined that although the veteran had severe 
physical limitations there was potential for at least partial 
remission and, therefore, he should be considered as feasible 
for some types of sedentary work.  

During additional counseling sessions, the veteran and the 
counseling psychologist agreed that the field of technical 
writing would be a good area of employment for the veteran.  
In November 1989, it was indicated that the veteran would 
receive 75 credits for prior college work and would be able 
to complete a four-year degree within a 2-year time frame.  
Accordingly, the counseling psychologist determined that the 
veteran should be afforded vocational rehabilitation training 
benefits in order to pursue a bachelor's degree in Public 
Communications at Webster University.  In this regard, the 
counseling psychologist determined that the achievement of a 
vocational goal was reasonably feasible.  

Thereafter, in January 1990, the veteran entered Webster 
University and was awarded a degree in May 1992.  Following 
his graduation, the veteran was provided assistance with his 
employment search.  The veteran appears to have concentrated 
on finding employment in the media.  The job search was 
unsuccessful, and the veteran's medical condition was noted 
to have been worsening.

Thereafter, in July 1993, the veteran was seen by a VA 
counseling psychologist in order to determine current 
feasibility for employment pursuits.  The veteran appeared 
using a wheelchair which he had some difficulty in pushing 
himself.  It was indicated that the veteran's speech was 
slower than it had been during previous encounters, and the 
veteran noted difficulty with bowel and bladder control.  The 
counseling psychologist noted the valiant efforts made by the 
veteran, VA Vocational Rehabilitation Services, and an 
outside contractor in attempting to locate employment for the 
veteran; however, such attempts were unsuccessful.  It was 
noted that the veteran was not as capable as when first seen 
for evaluation, and that the veteran had applied for and 
expected to received aid and attendance benefits.  The VA 
counseling psychologist concluded that the veteran was 
infeasible for employment pursuits at that time.  He 
indicated that this determination was based on the veteran's 
lack of stamina, lack of ability to concentrate, and lack of 
bowel and bladder control.

In a September 1993 letter, the counseling psychologist 
informed the veteran that his potential for employment was 
quite limited due to medical factors discussed during the 
July 1993 counseling session.  Accordingly, the veteran was 
informed that he was discontinued from the rehabilitation 
program.  This matter arises from an appeal of the September 
1993 determination.  The veteran appealed, seeking 
entitlement to additional vocational rehabilitation training.  
A protracted period of adjudication and development involving 
the RO, the Board, and the Court of Appeals for Veterans 
Claims followed.

In an April 2007 supplemental statement of the case (SSOC) 
the RO denied the veteran's claim for additional vocational 
rehabilitation benefits on the ground that the veteran 
technically exceeded the 24 months of entitlement for which 
he was eligible under Chapter 15 of the program, noting that 
the veteran had attended classes from June 1990 to December 
1992.  The RO further noted that to extend the duration of a 
vocational program, such extension may only be approved to 
enable the veteran to achieve a vocational goal identified 
before the end of the first 24 calendar months of the 
program, while, in this case, the veteran requested his 
change almost four years after his initial counseling 
session.  See 38 C.F.R. § 21.6070(a).  

At his March 2008 Board hearing before the undersigned, the 
veteran indicated he had no argument or evidence to present 
in opposition to the RO's finding that the 24 months of 
entitlement under the prior vocational rehabilitation program 
had been exhausted.  See March 2008 Board Hearing transcript 
(Tr.) at page 5.  

However, in a May 2008 Informal Brief, the veteran's 
representative argued that the RO had omitted consideration 
of 38 C.F.R. §§ 21.6072 and 21.6284 in the April 2007 SSOC 
and in adjudication of the veteran's claim.  38 C.F.R. § 
21.6284 provides in part that a veteran who has previously 
participated in VA's vocational rehabilitation program, but 
whose condition has worsened to the extent that he or she is 
precluded from performing the duties of the occupation for 
which he was previously found rehabilitated, may be provided 
additional training under the program to complete the prior 
vocational goal or a different vocational goal, provided that 
the veteran is otherwise eligible for VA vocational 
rehabilitation benefits.  The representative contended that, 
pursuant to this regulation, the Board should find that the 
veteran is feasible for training and is entitled to be re-
entered into rehabilitation subject to the same provisions as 
apply to new participants.  See May 2008 Informal Brief of 
Appellant at pages 1-2.  

While the Board has considered closely the May 2008 arguments 
of the veteran's representative, and is aware of the 
extremely lengthy process of adjudication and development in 
this matter, the Board does not have sufficient medical 
evidence to determine if the veteran is currently medically 
feasible for further vocational training.  The veteran has 
been rated as 100 percent disabled due to non-service-
connected multiple sclerosis from January 1994 forward. The 
most recent medical treatment records associated with the 
claims files are from August 2005.  In May 2005 the veteran 
indicated that his symptoms were a little worse than they had 
been in the last couple of years.  The most recent on-point 
medical opinion as to whether the veteran's disability 
prevented him from pursuing a program of education or 
employment was provided in August 2005, but this was a 
record-review-only examination in which it was found only 
that, notwithstanding many substantial difficulties, the 
veteran probably would have been able to pursue a program of 
education in 1993 or earlier.  Thus, there is no medical 
evidence from August 2005 forward, and there is no reasonably 
on-point medical opinion as to whether the veteran is 
currently feasible or has been feasible for vocational 
rehabilitation at any time from 1994 forward.  As a result, 
the Board finds that an update of the medical evidence, and a 
VA examination to determine the medical feasibility of the 
veteran for vocational training and rehabilitation, would be 
helpful in adjudication of the present claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for multiple sclerosis 
from August 2005 forward.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any known records of treatment for 
multiple sclerosis, including VA treatment 
records, dated from August 2005 forward.
 
2.  Make arrangements with the appropriate 
VA medical facility for a VA physician to 
examine the veteran and review the medical 
information in the veteran's claims file. 

The examiner should provide a medical 
opinion as to whether, and to what extent 
if any, the veteran's disability would now 
prevent him from pursuing a program of 
education or employment.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience and 
medical expertise.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  The 
RO should readjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  

The SSOC should include consideration of 
all relevant evidence and all applicable 
laws and regulations, including, but not 
limited to, 38 C.F.R. §§ 21.6072 and 
21.6284.  See May 2008 Informal Brief of 
Appellant.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



